NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JAIME ALVAREZ RUIZ, AKA Francisco               No.    14-71427
Alvarez, AKA Gerardo Casares, AKA Alex
Ramirez,                                        Agency No. A077-068-317

                Petitioner,
                                                MEMORANDUM *
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Jaime Alvarez Ruiz, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and relief under the Convention Against Torture (“CAT”). Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We

deny in part and dismiss in part the petition for review.

      As to past persecution, the agency found Alvarez Ruiz was not credible

regarding the only direct past harm he allegedly experienced in Mexico, namely,

his claim of arrest and abuse by police. Alvarez Ruiz does not challenge this

finding. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-1080 (9th Cir. 2013)

(issues not specifically raised and argued in a party’s opening brief are deemed

waived). As to future harm, the agency found Alvarez Ruiz’s proposed social

group was not cognizable. He does not challenge this finding. See id. Further, we

lack jurisdiction to consider the new social group he presents to the court for the

first time. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (petitioner

must exhaust claims in administrative proceedings below). Because Alvarez Ruiz

does not otherwise challenge the BIA’s basis for denying withholding of removal,

we deny the petition for review as to this claim.

      Finally, substantial evidence supports the agency’s denial of Alvarez Ruiz’s

CAT claim because he did not show it is more likely than not he would be

tortured by or with the consent or acquiesce of the government if returned to




                                          2                                     14-71427
Mexico. See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                  14-71427